NOT I+`OR P[FBI..ICATION l,N \VEST'S HAWA.II RE:POR'I`S OR THE PACII?`IC REPORTER

NO. 2912l

 

fn THE :NTERMED1ATE coURT oF APPEALs `:~: :§

op THs sTATs oF HAwA:E

 
 

sTATE oF HAwAr:, P1ainciff-Appe11ee,
v. r' -

EFREN J.K. QUILLAYEN, also known as "Jesse,"
Defendant-Appellant “”

 

APPEAL FROM THE cIRcUIT coURT oF THE sEcoND cIRcu:T
(cR. No. 07~1~0434)

ORDER OF CORRECTION
(By: Nakamura, Chief Judge, for the courtF)

The Memorandum Opinion of the court, filed on
December 30, 2009, is hereby corrected as follows:

l. On page ll, in the third line from the bottom of
the page, the word "of" should be inserted between the words
“option" and "reaching" so that as corrected, the text reads as
follows: "the option of reaching different verdicts . . . ."

2. On page 12, in the twentieth line from the top of
the page, the word "at" should be replaced with the word "as" so
that as corrected, the text reads as follows: "reasonable doubt
as to Quillayen's assault conviction."

The clerk of the court is directed to incorporate the
foregoing changes in the original opinion and take all necessary
steps to notify the publishing agencies of these changes.

DATED: Honolulu, Hawafi, January 20, 2010.

FOR THE COURT:

L;Z;f§’7W< :;zv£Q>¢¢¢4%z»k-

Chief Judge f

  

y Nakamura, Chief Judge, and Leonard, J. Former Associate Judge

Corinne K.A. Watanabe, who was a member of the panel on this appeal, retired
from her judgeship effective December 3l, 2009.